Name: Commission Regulation (EC) No 2335/2001 of 30 November 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments
 Type: Regulation
 Subject Matter: plant product;  overseas countries and territories;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2335Commission Regulation (EC) No 2335/2001 of 30 November 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments Official Journal L 315 , 01/12/2001 P. 0008 - 0009Commission Regulation (EC) No 2335/2001of 30 November 2001amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Whereas:(1) The amounts of aid for the supply of cereals products to the French overseas departments (FOD) was settled by Commission Regulation (EEC) No 391/92(2), as last amended by Regulation (EC) No 2127/2001(3), as a consequence of the changes of the rates and prices for cereals products in the European part of the Community and on the world market, the aid for supply to the FOD should be set at the amounts given in the Annex.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to amended Regulation (EEC) No 391/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 43, 19.2.1992, p. 23.(3) OJ L 286, 30.10.2001, p. 20.ANNEXto the Commission Regulation of 30 November 2001 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments>TABLE>